NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ROLLAND MARSHALL,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012»7071

Appeal from the United States Court of Appeals for
Veterans Clairns in 09-4778, Judge Robert N. Davis.

ON MOTION

ORDER

Rolland Marshall moves for a 14-day extension of
time, until July 23, 2012, to file his opening brief.

Upon consideration thereof,

I'r IS ORDERED THAT:

MARSH.ALL V. DVA 2

The motion is granted No further extensions should
be anticipated

FoR THE COURT

\.mi_ 1 7  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Michael D.J. Eisenberg, Esq.
Shari A. Rose, Esq.

321

LED
F APPEALS son
""S' A1.c\ncurr

,juL 172012

JANHURBA|.Y
CLEHK